DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended claims 1 and 9 describe a display substrate to have a first display region and a first non-display region, and a back film to have a second display region, and a second non-display region. However, the alignment of these regions are not shown in the drawings as described in the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Reasons for Allowance
Claims 1, 3-9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Gao (CN107195642A) is the closest prior art of reference.
Gao teaches forming a flexible display panel, comprising the steps of: 
providing a display substrate (102) which comprises a substrate bending region (105); 
attaching a backing film (101) onto a back surface of the display substrate, wherein a region of the backing film corresponding to the substrate bending region comprises a back film bending region; 
removing at least the back film bending region to form a perforated region (paragraph 0005; Figure 6); and 
bending the display substrate towards the back surface of the display surface along the substrate bending region to form the flexible display panel (paragraphs 0038-0047; Figures 1-6).

However, the closest prior art of reference does not teach nor suggest that 
the display substrate comprises a first display region and a first non-display region, wherein the first non-display region comprises the substrate bending region adjacent to the first display region, a first bonding region adjacent to the substrate bending region and away from the first display region, and one or more first corner cutting regions at one or both sides of 
the back film comprises a second display region and a second non-display region, and wherein the second non-display region comprises the back film bending region adjacent to the second display region, a second bonding region adjacent to the back film bending region and away from the second display region, and one or more second corner cutting regions at one or both sides of the second non-display region and adjacent to the second display region.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745